26 F.3d 127
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Gregory McCREE, Appellant,v.Lamar WEEKS, Chicot County Police Department;  Samuel Smith,Jr., Originally sued as Junior Smith, Appellees.
No. 93-3790.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 10, 1994.Filed:  May 23, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Gregory McCree, an Arkansas prisoner serving a sixteen-year sentence as an habitual offender, appeals the order of the District Court1 granting summary judgment for the defendants in this 42 U.S.C. Sec. 1983 action.  McCree also seeks a writ of mandamus requiring the District Court to order defendants to comply with that court's order to compel.


2
Having carefully reviewed the briefs and the record in this case, we conclude that McCree's appeal lacks merit and that an opinion would lack precedential value.  Accordingly, the judgment of the District Court is affirmed without further discussion.  See 8th Cir.  R. 47B. McCree's petition for a writ of mandamus is denied as moot.



1
 The Honorable Stephen M. Reasoner, Chief United States District Judge for the Eastern District of Arkansas